Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered May 5, 1987, convicting him of criminal possession of a forged instrument in the second degree (seven counts), criminal possession of stolen property in the second degree (eight counts), criminal possession of stolen property in the third degree (five counts), and violations of Vehicle and Traffic Law § 401 (1); § 402 (4) and § 509 (1), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Prior to the entry of his plea of guilty, the defendant withdrew all pretrial motions, decided and undecided, and thereby waived his right to appellate review of the denial of those branches of his omnibus motion which dealt with suppression issues (see, People v Jackson, 142 AD2d 689). Moreover, by failing to move to vacate his plea or to set aside his conviction on the ground that that waiver was not knowing and voluntary, the defendant has failed to preserve the waiver issue for appellate review (see, People v Ricciardi, 121 AD2d 407). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.